Exhibit 10.2

 

PERFORMANCE AWARD AGREEMENT

 

This Performance Award Agreement (the “Agreement”) has been made as of
                                 (the “Date of Grant”) between Duke Energy
Corporation, a Delaware corporation, with its principal offices in Charlotte,
North Carolina (the “Corporation”), and                                  (the
“Grantee”).

 


RECITALS


 

Under the Duke Energy Corporation 2006 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the “Plan”), the Compensation Committee of the
Board of Directors of the Corporation (the “Committee”), or its delegatee, has
determined the form of this Agreement and selected the Grantee, as an Employee,
to receive the award evidenced by this Agreement (the “Award”) and the
Performance Shares and tandem Dividend Equivalents that are subject hereto.  The
applicable provisions of the Plan are incorporated in this Agreement by
reference, including the definitions of terms contained in the Plan (unless such
terms are otherwise defined herein).

 

AWARD

 

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:

 

Section 1.              Number and Nature of Performance Shares and Tandem
Dividend Equivalents.  At maximum performance, the number of Performance Shares
and the number of tandem Dividend Equivalents subject to this Award are each
                                                            ; at target
performance, the number of Performance Shares and the number of  tandem Dividend
Equivalents subject to this award are equal to sixty-six and two-thirds percent
(66 2/3%) of the number of Performance Shares and tandem Dividend Equivalents at
maximum performance, respectively.  The number of such Performance Shares that
may become vested upon determination of achievement of each Performance Goal at
target, as provided in Section 2(a), is sixty-six and two-thirds percent
(66.66%) of the number that becomes vested at maximum performance.  Each
Performance Share, upon becoming vested before its expiration, represents a
right to receive payment in the form of one (1) share of Common Stock.  Each
tandem Dividend Equivalent, after its tandem Performance Share vests, represents
a right to receive a cash payment equivalent in amount to the aggregate cash
dividends declared and paid on one (1) share of Common Stock for the period
beginning on the Date of Grant and ending on the date the vested, tandem
Performance Share is paid or deferred.  Performance Shares and Dividend
Equivalents are used solely as units of

 

--------------------------------------------------------------------------------


 

measurement, and are not shares of Common Stock and the Grantee is not, and has
no rights as, a shareholder of the Corporation by virtue of this Award.

 

Section 2.              Vesting of Performance Shares.

 

(a)  Performance Goals

 

(i)            The following Performance Goal shall apply with respect to
one-half of the Performance Shares and Dividend Equivalents covered by this
Agreement.  Provided Grantee’s continuous employment by the Corporation,
including Subsidiaries, has not terminated, or as otherwise provided in Sections
2(b) or 2(c), one-half of the Performance Shares subject to this Award shall
become vested upon the written determination by the Committee, or its delegatee,
in its sole discretion, of the extent to which the Corporation achieves the “TSR
Performance Goal,” which is the Corporation’s Total Shareholder Return (“TSR”)
percentile ranking among the companies that are in the Philadelphia Utility
Index as of the end of the Performance Period, with higher percentile ranking
for more positive/less negative TSR, for the period beginning January 1, 2008
and ending December 31, 2010 (“Performance Period”), at, or above, the 25th
percentile, in accordance with the applicable vesting percentage specified for
such percentile ranking in the following schedule:

 

Percentile
Ranking

 

Vesting
Percentage
(Applicable to
Target # of
Shares)

 

Vesting
Percentage
(Applicable to
Maximum # of
Shares)

 

 

 

 

 

 

 

Lower than 25th

 

0

%

0

%

*

 

*

 

*

 

25th

 

50

%

33.33

%

*

 

*

 

*

 

50th (target
performance)

 

100

%

66.66

%

*

 

*

 

*

 

75th or higher

 

150

%

100

%

--------------------------------------------------------------------------------

*When such determination is of a percentile ranking between those specified, the
Committee, or its delegatee, in its sole discretion, shall interpolate to
determine the applicable vesting percentage.

 

and such Performance Shares that do not so become vested shall be forfeited. 
For purposes of this Agreement, TSR means the change in fair market value over a
specified period of time, expressed as a percentage, of an initial investment in
specified common stock, with dividends

 

--------------------------------------------------------------------------------


 

reinvested, all as determined utilizing such methodology as the Committee, or
its delegatee, shall approve, provided, however, that the Committee, or its
delegatee, shall have the discretion to make appropriate and equitable
adjustments to the TSR of any company (including the Corporation) whose shares
trade ex-dividend as of December 31, 2010, provided, however, that no such
adjustment shall be permitted if it would result in the loss of the otherwise
available exemption of the Award under Section 162(m) of the Code.  In the event
that a company becomes a member of the Philadelphia Utility Index following
January 1, 2008, such company shall not be taken into account for purposes of
this Agreement.

 

(ii)           The following Performance Goal shall apply with respect to
one-half of the Performance Shares and Dividend Equivalents covered by this
Agreement.  Provided Grantee’s continuous employment by the Corporation,
including Subsidiaries, has not terminated, or as otherwise provided in Sections
2(b) or 2(c), one-half of the Performance Shares subject to this Award shall
become vested upon the written determination by the Committee, or its delegatee,
in its sole discretion, of the extent to which the Corporation achieves the
“CAGR Performance Goal,” which is based on the Corporation’s compounded annual
growth rate (“CAGR”) with respect to its ongoing earnings per share (“EPS”), as
calculated in accordance with Exhibit A, for the Performance Period at, or
above, 5%, in accordance with the applicable vesting percentage specified for
CAGR in the following schedule:

 

CAGR

 

Vesting
Percentage
(Applicable to
Target # of Shares)

 

Vesting
Percentage
(Applicable to
Maximum # of
Shares)

 

 

 

 

 

 

 

Lower than 5%

 

0

%

0

%

*

 

*

 

*

 

5%

 

50

%

33.33

%

*

 

*

 

*

 

6% (target performance)

 

100

%

66.66

%

*

 

*

 

*

 

7% or higher

 

150

%

100

%

 

*When such determination is at a level between those specified, the Committee,
or its delegatee, in its sole discretion, shall interpolate to determine the
applicable vesting percentage.

 

and such Performance Shares that do not so become vested shall be forfeited.

 

--------------------------------------------------------------------------------


 

(b) In the event that, prior to the date that the determination of the
achievement of each Performance Goal is made, the Grantee’s continuous
employment by the Corporation, including Subsidiaries, terminates, the
Performance Shares subject to this Award are thereupon forfeited, except that if
such employment terminates (i) at a time when Grantee has attained age 55 and
has at least five years of vesting service under the Duke Energy Retirement Cash
Balance Plan or Cinergy Corp. Non-Union Employees’ Pension Plan, or under
another retirement plan of the Corporation or a Subsidiary which plan the
Committee, or its delegatee, in its sole discretion, determines to be the
functional equivalent of the Duke Energy Retirement Cash Balance Plan or the
Cinergy Corp. Non-Union Employees’ Pension Plan, unless the Committee, or its
delegatee, in its sole discretion, determines that Grantee is in violation of
any obligation identified in Section 3, (ii) as the result of the Grantee’s
death, (iii) as the result of the Grantee’s permanent and total disability
within the meaning of Code Section 22(e)(3), (iv) as the result of the
termination of such employment by the Corporation, or employing Subsidiary,
other than for cause, as determined by the Corporation or employing Subsidiary,
in its sole discretion, or (v) as the direct and sole result, as determined by
the Corporation, or employing Subsidiary, in its sole discretion, of the
divestiture of assets, a business, or a company, by the Corporation or a
Subsidiary, the Performance Shares subject to this Award shall vest upon such
determination of the achievement of each Performance Goal, at such vesting
percentage determined by the Committee, or its delegatee, in its sole
discretion, by prorating on the basis of the portion of the Performance Period
that such employment continued while Grantee was entitled to payment of salary
(unless such termination occurs after the end of the Performance Period, in
which event the number of Performance Shares earned, if any, shall not be
prorated).

 

In the event that Grantee is on an employer-approved, personal leave of absence
on the date that the determination of the achievement of each Performance Goal
is made, then, unless prohibited by law, vesting shall be postponed and shall
not occur unless and until Grantee returns to active service in accordance with
the terms of the approved personal leave of absence and before November 1 of the
calendar year immediately following the calendar year in which the Performance
Period ends.  In the event Grantee does not return to active service from such
leave of absence prior to November 1 of the calendar year immediately following
the calendar year in which the Performance Period ends, any Performance Shares
covered by this Award that were not vested as of the commencement of such leave
shall be immediately forfeited (as if Grantee terminated employment for purposes
of Section 4 hereof).   Further, in the event that such determination is made
and during any portion of the Performance Period the Grantee was on
employer-approved, personal leave of absence, the applicable vesting percentage
shall be determined by the Committee, or its delegatee, in its sole discretion,
to reflect only that portion of the Performance Period during which such
employment continued while the Grantee was entitled to payment of salary.

 

--------------------------------------------------------------------------------


 

(c) In the event that a Change in Control occurs before the Performance Period
has ended and (i) before the Grantee’s continuous employment by the Corporation,
including Subsidiaries, terminates, or (ii) after such employment terminates
during the Performance Period, (A) at a time when Grantee is considered
“retired”, unless the Corporation, in its sole discretion, determines that
Grantee is in violation of any obligation identified in Section 3, or (B) as the
result of an event listed in items (ii) — (v) of the first sentence of
Section 2(b), the Performance Shares subject to this Award shall vest upon such
occurrence, at such vesting percentage determined by the Committee, or its
delegatee, in its sole discretion, by prorating down, assuming performance at
the target level for each Performance Goal, on the basis of the portion of the
Performance Period that has elapsed prior to the time of such occurrence (or
such earlier termination of employment), and the remaining Performance Shares
shall be forfeited, irrespective of any subsequent determination of the
achievement of each Performance Goal.

 

Section 3.              Violation of Grantee Obligation.  In consideration of
the continued vesting opportunity provided under Section 2 following the
termination of Grantee’s continuous employment by the Corporation, including
Subsidiaries, if, at the time of such termination of employment, Grantee is
considered “retired”, Grantee agrees that during the period beginning with such
termination of employment and ending with the third anniversary of the Date of
Grant (“Restricted Period”), Grantee shall not (i) without the prior written
consent of the Corporation, or its delegatee, become employed by, serve as a
principal, partner, or member of the board of directors of, or in any similar
capacity with, or otherwise provide service to, a competitor, to the detriment,
of the Corporation or any Subsidiary, or (ii) violate any of Grantee’s other
noncompetition obligations, or any of Grantee’s nonsolicitation or nondisclosure
obligations, to the Corporation or any Subsidiary.  The noncompetition
obligations of clause (i) of the preceding sentence shall be limited in scope
and shall be effective only to competition with the Corporation or any
Subsidiary in the businesses of:  production, transmission, distribution, or
retail or wholesale marketing or selling of electricity; resale or arranging for
the purchase or for the resale, brokering, marketing, or trading of electricity
or derivatives thereof; energy management and the provision of energy solutions;
development and management of fiber optic communications systems; development
and operation of power generation facilities, and sales and marketing of
electric power, domestically and abroad; and any other business in which the
Corporation, including Subsidiaries, is engaged at the termination of Grantee’s
continuous employment by the Corporation, including Subsidiaries; and within the
following geographical areas (i) any country in the world where the Corporation,
including Subsidiaries, has at least US$25 million in capital deployed as of
termination of Grantee’s continuous employment by Corporation, including
Subsidiaries; (ii) the continent of North America; (iii) the United States of
America and Canada; (iv) the United States of America; (v) the states of North
Carolina, South Carolina, Virginia, Georgia,

 

--------------------------------------------------------------------------------


 

Florida, Texas, California, Massachusetts, Illinois, Michigan, New York,
Colorado, Oklahoma and Louisiana; (vi) the states of North Carolina, South
Carolina, Texas, Colorado, Ohio, Kentucky, and Indiana; and (vii) any state or
states with respect to which was conducted a business of the Corporation,
including Subsidiaries, which business constituted a substantial portion of
Grantee’s employment.  The Corporation and Grantee intend the above restrictions
on competition in geographical areas to be entirely severable and independent,
and any invalidity or enforceability of this provision with respect to any one
or more of such restrictions, including areas, shall not render this provision
unenforceable as applied to any one or more of the other restrictions, including
areas.  If any part of this provision is held to be unenforceable because of the
duration, scope or area covered, the Corporation and Grantee agree to modify
such part, or that the court making such holding shall have the power to modify
such part, to reduce its duration, scope or area, including deletion of specific
words and phrases, i.e., “blue penciling”, and in its modified, reduced or blue
pencil form, such part shall become enforceable and shall be enforced.  Nothing
in Section 3 shall be construed to prohibit Grantee from being retained during
the Restricted Period in a capacity as an attorney licensed to practice law, or
to restrict Grantee from providing advice and counsel in such capacity, in any
jurisdiction where such prohibition or restriction is contrary to law.

 

Section 4.              Forfeiture/Expiration.  Any Performance Share subject to
this Award shall be forfeited upon the termination of the Grantee’s continuous
employment by the Corporation, including Subsidiaries, from the Date of Grant,
except to the extent otherwise provided in Section 2, and, if not previously
vested and paid, or deferred, or forfeited, shall expire immediately before the
tenth (10th) anniversary of the Date of Grant.  Any Dividend Equivalent subject
to this Award shall expire at the time its tandem Performance Share (i) is
vested and paid, or deferred, (ii) is forfeited, or (iii) expires.

 

Section 5.              Dividend Equivalent Payment.  Payment with respect to
any Dividend Equivalent subject to this Award that is in tandem with a
Performance Share that is vested and paid shall be paid in cash to the Grantee
at the same time as the vested Performance Share as provided in Section 6, or,
if the vested Performance Share is deferred by Grantee as provided in Section 6,
payment with respect to the tandem Dividend Equivalent shall likewise be
deferred.  The Dividend Equivalent payment amount shall equal the aggregate cash
dividends declared and paid with respect to one (1) share of Common Stock for
the period beginning on the Date of Grant and ending on the date the vested,
tandem Performance Share is paid or deferred and before the Dividend Equivalent
expires.  However, should the timing of a particular payment under Section 6 to
the Grantee in shares of Common Stock in conjunction with the timing of a
particular cash dividend declared and paid on Common Stock be such that the
Grantee receives such shares without the right to receive such dividend and the
Grantee would not otherwise be entitled to payment under the expiring Dividend
Equivalent with respect to such dividend, the Grantee, nevertheless, shall be

 

--------------------------------------------------------------------------------


 

entitled to such payment.  Dividend Equivalent payments shall be subject to
withholding for taxes.

 

Section 6.              Payment of Performance Shares.   Payment of Performance
Shares subject to this Award that become vested shall be made to the Grantee on
the earlier of: (i) the calendar year immediately following the Performance
Period, or (ii) within 30 days after the occurrence of a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Corporation within the meaning of
Section 409A of the Code, except to the extent deferred by the Grantee in
accordance with such procedure as the Committee, or its designee, may prescribe.
Payment (or deferrals, as applicable) shall be subject to withholding for taxes.
Payment shall be in the form of one (1) share of Common Stock for each full
vested Performance Share, and any fractional vested Performance Share shall be
rounded up to the next whole share for purposes of both vesting under Section 2
and payment under Section 6.  Notwithstanding the foregoing, the number of
shares of Common Stock that would otherwise be paid or deferred (valued at Fair
Market Value on the date the respective unit of Phantom Stock became vested, or
if later, payable) shall be reduced by the Committee, or its delegatee, in its
sole discretion, to fully satisfy tax withholding requirements.  In the event
that payment, after any reduction in the number of shares of Common Stock to
satisfy withholding for tax requirements, would be for less than ten (10) shares
of Common Stock, then, if so determined by the Committee, or its delegatee, in
its sole discretion, payment, instead of being made in shares of Common Stock,
shall be made in a cash amount equal in value to the shares of Common Stock that
would otherwise be paid, valued at Fair Market Value on the date the respective
Performance Shares became vested.

 

Section 7.              No Employment Right.  Nothing in this Agreement or in
the Plan shall confer upon the Grantee the right to continued employment with
the Corporation or any Subsidiary, or affect the right of the Corporation or any
Subsidiary to terminate the employment or service of the Grantee at any time for
any reason.

 

Section 8.              Nonalienation.  The Performance Shares and Dividend
Equivalents subject to this Award are not assignable or transferable by
Grantee.  Upon any attempt to transfer, assign, pledge, hypothecate, sell or
otherwise dispose of any such Performance Share or Dividend Equivalent, or of
any right or privilege conferred hereby, or upon the levy of any attachment or
similar process upon such Performance Share or Dividend Equivalent, or upon such
right or privilege, such Performance Share or Dividend Equivalent, or such right
or privilege, shall immediately become null and void.

 

Section 9.              Determinations.  Determinations by the Committee, or its
delegatee, shall be final and conclusive with respect to the interpretation of
the Plan and this Agreement.

 

--------------------------------------------------------------------------------


 

Section 10.            Governing Law.  This Agreement shall be governed,
construed and enforced in accordance with the laws of the State of Delaware
applicable to transactions that take place entirely within that state.

 

Section 11.            Conflicts with Plan, Correction of Errors, and Grantee’s
Consent.  In the event that any provision of this Agreement conflicts in any way
with a provision of the Plan, such Plan provision shall be controlling and the
applicable provision of this Agreement shall be without force and effect to the
extent necessary to cause such Plan provision to be controlling.  In the event
that, due to administrative error, this Agreement does not accurately reflect an
Award properly granted to the Grantee pursuant to the Plan, the Corporation,
acting through its Executive Compensation and Benefits Department, reserves the
right to cancel any erroneous document and, if appropriate, to replace the
cancelled document with a corrected document.  It is the intention of the
Corporation and the Grantee that this Award not result in unfavorable tax
consequences to Grantee under Code Section 409A.  Accordingly, Grantee consents
to such amendment of this Agreement as the Corporation may reasonably make in
furtherance of such intention, and the Corporation shall promptly provide, or
make available to, Grantee a copy of any such amendment.  Grantee acknowledges
and agrees that payments made under this Agreement are subject to the
Corporation’s requirement that the Grantee reimburse the portion of any payment
where such portion of the payment was predicated     upon the achievement of
financial results that are subsequently the subject of a restatement caused or
partially caused by Grantee’s fraud or misconduct.

 

Section 12.            Compliance with Law.  The Corporation shall make
reasonable efforts to comply with all applicable federal and state securities
laws applicable to the Plan and this Award; provided, however, notwithstanding
any other provision of this Award, the Corporation shall not be obligated to
deliver any shares of Common Stock pursuant to this Award if the delivery
thereof would result in a violation of any such law.

 

Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
                                      , has signed a duplicate of this
Agreement, in the space provided below, and returned the signed duplicate to the
Executive Compensation and Benefits Department - Performance Award [(STO6E)],
Duke Energy Corporation, P. O. Box 1007, Charlotte, NC 28201-1007, which, if,
and to the extent, permitted by the Executive Compensation and Benefits
Department, may be accomplished by electronic means.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Grant.

 


ATTEST


 


DUKE ENERGY CORPORATION


 


 


 


 


 


 


 


 


BY:


 


 


BY:


 

 

Corporate Secretary

 

Its:   Chief Executive Officer

 

--------------------------------------------------------------------------------


 


ACCEPTANCE OF PERFORMANCE AWARD


 

                IN WITNESS OF Grantee’s acceptance of this Performance Award and
Grantee’s agreement to be bound by the provisions of this Agreement and the
Plan, Grantee has signed this Agreement this            day of
                                          ,               .

 


 


 


 


 


 


 


 


 


 


GRANTEE’S SIGNATURE


 


 


 


 


 


 


 


 


 


 


 


(PRINT NAME)


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


(ADDRESS)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CALCULATION OF CAGR

 

--------------------------------------------------------------------------------